Citation Nr: 0723383	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability. 
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional office in Muskogee, Oklahoma that denied 
service connection for bilateral foot disability and PTSD.

The veteran was afforded a videoconference hearing at the RO 
in April 2007 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  


FINDINGS OF FACT

1.  No injury to the feet was shown during service; bilateral 
foot disability was first clinically demonstrated many years 
after discharge from active duty.

2.  The veteran does not have PTSD as a result of an in-
service stressor.


CONCLUSIONS OF LAW

1.  Bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R.  3.303 (2006).

2.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5103A, 5107, 1154 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral foot 
disability and PTSD which she asserts are of service onset.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A.§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for bilateral foot 
disability and PTSD has been accomplished.  As evidenced by 
the statement of the case and the supplemental statements of 
the case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefits sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in December 2003 and March 2005, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claims, what medical and other 
evidence was needed from her, what information or evidence 
she could provide in support of the claims, and what evidence 
VA would try to obtain on her behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claims.  She was also advised to submit 
relevant evidence or information in her possession. See 38 
C.F.R. § 3.159(b).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for bilateral foot disability and PTSD.  Extensive private 
and VA outpatient clinical records have been received and 
associated with the claims folder.  The appellant was 
afforded a personal hearing on appeal in April 2007 to 
present additional information.  She has requested VA 
examination but the Board is of the opinion that there is 
ample clinical evidence of record, to include medical 
opinions, for an appellate determination at this time.  There 
is no indication from her or her representative that there is 
outstanding evidence that has not been considered with 
respect to the claims under consideration.  The Board thus 
finds that further assistance from VA would not aid the 
veteran in substantiating the claims.  Therefore, VA does not 
have a duty to assist that is unmet with respect to the 
issues on appeal. See S38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claims 
are ready to be considered on the merits.

Pertinent laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp 
2006); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual background and legal analysis

The veteran has submitted statements in the record to the 
effect that her feet are so small that when she entered 
service, no boots could be found to fit her, and that she was 
required to train in canvas tennis shoes for an extended 
period.  She asserts that this caused foot symptoms that were 
exacerbated when she was subsequently issued ill-fitting 
boots.  On personal hearing in April 2007, she testified that 
her feet began to hurt during service and that she has 
suffered foot problems throughout the years since leaving 
active duty.  

The veteran filed a claim for service connection for foot 
disability in July 2003.  Extensive VA clinical records 
dating from 1999 were received showing that she sought 
treatment in April 2003 for bilateral heel pain of three to 
four weeks' duration.  X-rays of the feet were interpreted as 
showing calcaneal spurs.  Plantar fasciitis was diagnosed for 
which the appellant received continuing treatment and 
eventual surgical intervention.  The clinical evidence 
contains several statements in the record from her treating 
VA physician noting that it was possible that the veteran's 
current foot problems could be due to improper shoe gear in 
service, and that this was as likely as not the case.

The Board points out, however, that despite the fact that the 
veteran now maintains that she developed continuing foot 
problems in service, the extensive service medical records 
reveal no treatment for any foot complaints or symptoms.  She 
specifically denied any foot trouble on the report of medical 
history at service separation in August 1984.  The first 
clinical evidence of any condition affecting the feet is 
shown in 2003, almost 20 years after discharge from active 
duty.  

The Board finds in this instance that the evidence does not 
reflect a reasonable basis for service connection for 
bilateral foot disability.  It is shown that while the 
appellant's treating VA physician has on more than one 
occasion ascribed current foot disability to reported trauma 
in service, it is clear that the examiner based the opinion 
on the veteran's own history of injury that is not 
corroborated by the record.  No injury to the feet is 
documented during service, nor is there evidence of treatment 
for many years thereafter.  It is well established that a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, 
given that it does not appear that the VA treating physician 
based the medical opinion on the objective clinical history 
and record, it lacks substantial evidentiary weight and is 
not probative. 

In sum, the Board finds that the record does not support a 
finding that the veteran's current bilateral foot disability 
is related to service, and service connection must be denied.  
The preponderance of the evidence is against the claim. See 
38 C.F.R. § 3.102 (2006).

2.  Service connection for PTSD

Factual background and legal analysis

The appellant avers that she was subjected to traumatic 
events during active duty which has culminated in PTSD.  In 
multiple detailed statements in the record and testimony on 
personal hearing, she stated that such incidents included 
meeting the coffins of marines who had been brought to 
Ramstein, Germany after being killed in the 1983 Beirut, 
Lebanon bombing, the bombing of the Air Force headquarters 
building in 1982 where she lived on the first floor that 
shattered her window, and numerous subsequent bomb scares on 
the base in different locations.  She stated that these 
events terrified her and that following service, she 
developed increasing nightmares and depression that have been 
especially triggered by events such as the destruction of 
World Trade Towers, and images from the Gulf and Iraq wars.  
Several statements from family members are of record 
attesting to her symptoms.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006)and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Under the law in effect since the veteran 
filed her claim for service connection for PTSD, a diagnosis 
of PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a) (2006), which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  

The veteran's service medical records show no treatment for 
psychiatric symptoms.  Her psychiatric status was evaluated 
as normal on examination in August 1984 prior to discharge 
from active duty.  She denied all psychiatric symptomatology.

VA outpatient clinical records dating from 1999 show that the 
appellant began treatment for multiple complaints and 
disorders, including psychiatric symptomatology in August 
2003 when she complained depression and sleeping a lot.  In 
January 2004, she underwent a psychiatric evaluation for 
feeling depressed due to leg pain.  She denied depression but 
admitted to a "short fuse" with those around her.  She said 
that she awakened two to three times night and related that 
her main stressors were her health and finances.  A screening 
for PTSD in May 2004 was negative.

The record reflects that the appellant requested a 
psychiatric examination to evaluate her for PTSD, citing 
nightmares, insomnia and sleepwalking.  An examination was 
performed in October 2004 followed by a diagnosis of 
adjustment disorder with depressed mood.  A comprehensive 
psychological evaluation in April 2005 continued this 
assessment.  The veteran further requested a "formal" 
evaluation for PTSD purposes and this was accomplished in 
September 2005.  She reported constant nightmares since the 
Iraq war began and reported traumatic events during the early 
1980s while stationed in Germany, including a bombing a block 
from her barracks, and viewing caskets of Marines killed in 
Lebanon.  A comprehensive background and history were 
obtained including trauma related to sexual abuse by her 
stepfather at age 17 prior to entering service.  The examiner 
stated that her reported trauma in the Air Force "is only 
one of many stressors in her life since late adolescence 
which contributes to her ongoing depression and symptoms of 
PTSD which is more consistent with sexual abuse and 
unresolved loss issues."  Following examination, diagnoses 
were rendered of depressive disorder, not otherwise specified 
and PTSD (initial trauma from alleged sexual abuse).

Legal analysis

The record clearly reflects that the examiners who have 
extensively evaluated the veteran during VA mental health 
clinic assessments have found that most of her symptoms are 
consistent with depression or an adjustment disorder.  
Nevertheless, a diagnosis of PTSD was provided on 
comprehensive VA psychological evaluation in September 2005.

The Board finds, however, that even assuming that the veteran 
has met the first criteria for establishing service 
connection for PTSD, that is, a diagnosis of such in 
accordance with the DSM-IV, it is found that the claim for 
service connection must nonetheless fail because the second 
criterion, credible evidence that the claimed stressors 
actually occurred, has not been adequately demonstrated.

In this regard, the record clearly demonstrates that the 
veteran has no combat status.  She has not alleged in any of 
her writings or testimony to VA that she engaged in any 
hostile action with an enemy or that she was in a combat 
zone.  The appellant served in the military after the Vietnam 
War and prior to any hostilities in the Gulf War Zone.  As 
the evidence does not establish that the veteran engaged in 
combat with an enemy during her service, corroborating 
evidence is needed to support the claim for service 
connection for PTSD. See 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). 

During the course of the claim, the appellant described a 
number of instances or events she had observed or been 
involved during service in that she deemed stressful enough 
to precipitate PTSD.  However, none has been verified due to 
the vagueness of the accounts.  Moreover, the Board observes 
that in at least one instance, the veteran's reported primary 
traumatic stressor conflicts with the information she 
previously provided.  In this regard, on one occasion, she 
stated that she was in the headquarters building that was 
bombed in the early 1980s.  In another account, she related 
that she lived in the barracks a block away.  There are other 
disparities in the record.  Moreover, the Board points out 
that when evaluated at the VA in September 2005, the examiner 
elicited stressors that included a history of sexual abuse 
prior to service that that was deemed to have precipitated 
PTSD.

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993)(the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches.  The credibility and weight to be attached to 
medical opinions are within the province of the Board.).  The 
Board finds that while the veteran has provided a number of 
in-service stressful incidents she now claims led to the 
onset of PTSD, there is no credible supporting evidence of 
the stressors she reports.  The Board thus finds that there 
are no sufficiently verified or verifiable in-service 
stressful experiences to support a diagnosis of PTSD.  Absent 
credible supporting evidence that the claimed stressors 
occurred, the regulatory criteria for a grant of service 
connection for PTSD have not been met, and the claim for 
service connection must be denied.  As well, as noted 
previously, there is competent evidence of record that any 
PTSD symptoms now indicated primarily relate back to 
preservice psychic trauma.  Therefore, service connection for 
PTSD must be denied.

In reaching the above conclusion, the Board has considered 
the benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application in this instance. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1990).




ORDER

Service connection for bilateral foot disability is denied.

Service connection for PTSD is denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


